                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         FLOYD AARON MARTIN,
                                   4                                                         Case No. 17-cv-06263-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER OF PARTIAL DISMISSAL;
                                                  v.                                         AND SERVING COGNIZABLE
                                   6                                                         CLAIMS
                                         Z. BASNETTT, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff Floyd Aaron Martin, a state prisoner currently incarcerated at California State

                                  11   Prison - Los Angeles County, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983,

                                  12   alleging that prison officials at Pelican Bay State Prison (“PBSP”), where he was previously
Northern District of California
 United States District Court




                                  13   incarcerated, violated his constitutional rights in 2016 and 2017. Plaintiff has since filed a Second

                                  14   Amended Complaint (“SAC”), which is the operative complaint in this action.1 Dkt. 11.

                                  15          His motion for leave to proceed in forma pauperis has been granted. Dkt. 7.

                                  16          Venue is proper because the events giving rise to the claim are alleged to have occurred in

                                  17   PBSP, which is located in this judicial district. See 28 U.S.C. § 1391(b).

                                  18          In his SAC, Plaintiff names the following Defendants at PBSP: Sergeants Z. Basnett, K.

                                  19   Price, and S. Wright; Lieutenant Basso; Correctional Officers E. Burr, E. Contreras, R. Scruggs,

                                  20   D. Torne, J. Pena, Kauffman, and Chavez; and John Doe. Dkt. 11 at 2.2 Plaintiff seeks monetary

                                  21   and punitive damages. Id. at 11.

                                  22

                                  23

                                  24

                                  25          1
                                                 The Court dismissed the original complaint with leave to amend. Dkt. 8. Thereafter,
                                  26   Plaintiff filed an amended complaint. Dkt. 9. The Court reviewed the amended complaint and
                                       dismissed it for failing to correct the deficiencies in the original complaint. Dkt. 10. Plaintiff then
                                  27   filed his SAC. Dkt. 11.

                                  28
                                              2
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                        II.   DISCUSSION
                                   1
                                              A.     Standard of Review
                                   2
                                              A federal court must conduct a preliminary screening in any case in which a prisoner seeks
                                   3
                                       redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
                                   4
                                       § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims
                                   5
                                       that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek
                                   6
                                       monetary relief from a defendant who is immune from such relief. Id. § 1915A(b)(1), (2). Pro se
                                   7
                                       pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th
                                   8
                                       Cir. 1988).
                                   9
                                              A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
                                  10
                                       relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell
                                  11
                                       Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the
                                  12
Northern District of California




                                       plaintiff pleads factual content that allows the court to draw the reasonable inference that the
 United States District Court




                                  13
                                       defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556).
                                  14
                                       Furthermore, a court “is not required to accept legal conclusions cast in the form of factual
                                  15
                                       allegations if those conclusions cannot reasonably be drawn from the facts alleged.” Clegg v. Cult
                                  16
                                       Awareness Network, 18 F.3d 752, 754–55 (9th Cir. 1994). To state a claim under 42 U.S.C.
                                  17
                                       § 1983, a plaintiff must allege two essential elements: (1) that a right secured by the Constitution
                                  18
                                       or laws of the United States was violated, and (2) that the alleged violation was committed by a
                                  19
                                       person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  20
                                              Under Federal Rule of Civil Procedure 20, persons may be joined in one action as
                                  21
                                       defendants only if “(A) any right to relief is asserted against them jointly, severally, or in the
                                  22
                                       alternative with respect to or arising out of the same transaction, occurrence, or series of
                                  23
                                       transactions or occurrences; and (B) any question of law or fact common to all defendants will
                                  24
                                       arise in the action.” Fed. R. Civ. Proc. 20.
                                  25
                                              B.     Legal Claims
                                  26
                                              In his SAC, while Plaintiff includes facts relating to the previously-raised multiple claims
                                  27
                                       against the named Defendants, it seems that he has narrowed his claims to the following:
                                  28
                                                                                          2
                                   1          (1) on December 28, 2016, Defendants Burr, Contreras, and Basnett retaliated against

                                   2              Plaintiff because he would not provide the code to a cell phone (that was found in

                                   3              Plaintiff’s cell) by taking or destroying his property without due process, including his

                                   4              “religious material that [he] was mandated to have as he was the Chapel clerk/Inmate

                                   5              Minister teaching classes,” confidential legal documents, canteen food, utensils,

                                   6              hygiene, mail, stationery, linen, clothing and cleaning supplies “without penological

                                   7              interest, but to collusively harass[,] intimidate and retaliate against Plaintiff”; (Dkt. 11

                                   8              at 4) and

                                   9          (2) Plaintiff filed a grievance related to the aforementioned “illegal taking of [his] state and

                                  10              personal property,” and he claims that in retaliation for his filing his grievance, the

                                  11              following occurred: (a) on January 10, 2017, Defendants Burr and Contreras threatened

                                  12              Plaintiff that he would be receiving a rule violation report for an “altered typewriter”
Northern District of California
 United States District Court




                                  13              (id. at 5-6); (b) on February 3, 2017, Defendant Scruggs forwarded Plaintiff’s mail to

                                  14              Defendants Burr and Contreras “and other [Investigative Services Unit (“ISU”)]

                                  15              members for alleged screening process” and refused to deliver Plaintiff’s mail (id. at

                                  16              6); (c) on February 28, 2017, Defendant Torne lied about Plaintiff’s mail being

                                  17              withheld (id. at 7); (d) on or around February 28, 2017, Defendants Basso, Kauffman,

                                  18              and Chavez retaliated against Plaintiff after he was “interviewed by internal affairs”

                                  19              when Defendant Basso ordering searches and Defendants Kauffman and Chavez

                                  20              conducting searches “at a minimum of 20 times during the process of seeking redress”

                                  21              (id. at 9); and (e) in February 2017, Defendant Wright “investigated Plaintiff[’s]

                                  22              retaliatory mail claim where [Defendant Wright] reported conflicting and contradictory

                                  23              findings to cover up staff misconduct” (id. at 7).

                                  24          At first glance, these claims still seem unrelated by fact or law, and therefore could

                                  25   arguably fall afoul of Federal Rule of Civil Procedure 20. They involve eight different defendants

                                  26   committing different acts (claims of retaliation, deliberate indifference, withholding mail, and

                                  27   violations of due process) at different times over two months. Plaintiff attempts to link these

                                  28   disparate events by alleging that they are acts of retaliation by the ISU officers who dislike him
                                                                                          3
                                   1   because of the inmate grievances he filed after the December 28, 2016 incident and for his refusal

                                   2   to cooperate by providing the code of the cell phone. As proof of this conspiracy to retaliate,

                                   3   Plaintiff alleges that in February 2017, Defendant Scruggs told Plaintiff that the “squad (ISU)

                                   4   [members]” were the “ones that have it out for [Plaintiff].” Id. at 6-7. Furthermore, on February

                                   5   28, 2017, after Plaintiff filed his grievance and spoke to internal affairs, Defendant Basso told

                                   6   Plaintiff that “[his] officers will be hitting [Plaintiff’s] cell for good measure.” Id. at 9. At this

                                   7   time, the Court will liberally construe the aforementioned allegations and will consider these

                                   8   disparate claims listed above in one action as they are close in time to each other because they

                                   9   occurred within a two-month time frame.

                                  10           However, the Court finds that Plaintiff should bring a separate action as to any claims

                                  11   related to any references to an October 10, 2017 “second cell extraction” by Defendants Contreras,

                                  12   Pena and Price. This incident took place eight to ten months after the incidents listed above, and it
Northern District of California
 United States District Court




                                  13   is not clear to the Court that this “second cell extraction” is related to the December 28, 2016 cell

                                  14   extraction.

                                  15           Accordingly, the claims that shall proceed here are the aforementioned cognizable claims

                                  16   of retaliation, deliberate indifference, withholding mail, and violations of due process stemming

                                  17   from the incidents from December 2016 through February 2017 against Defendants Basnett,

                                  18   Wright, Basso, Burr, Contreras, Scruggs, Torne, Kauffman, and Chavez. The remaining claims,

                                  19   including claims against Defendants Contreras, Pena, and Price relating to the October 10, 2017

                                  20   “second cell extraction,” are DISMISSED without prejudice to Plaintiff bringing them in separate

                                  21   actions, either in state or federal court.

                                  22           Finally, Plaintiff identifies “John Doe” whose name he intends to learn through discovery.

                                  23   The use of Doe Defendants is not favored in the Ninth Circuit. See Gillespie v. Civiletti, 629 F.2d

                                  24   637, 642 (9th Cir. 1980). However, where the identity of alleged defendants cannot be known

                                  25   prior to the filing of a complaint the plaintiff should be given an opportunity through discovery to

                                  26   identify them. Id. Failure to afford the plaintiff such an opportunity is error. See Wakefield v.

                                  27   Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999). Accordingly, the claims against this Doe

                                  28   Defendant is DISMISSED from this action without prejudice. Should Plaintiff learn this Doe
                                                                                           4
                                   1   Defendant’s identity through discovery, he may move to file an amended complaint to add this

                                   2   Defendant as a named defendant. See Brass v. County of Los Angeles, 328 F.3d 1192, 1195-98

                                   3   (9th Cir. 2003).

                                   4   III.    CONCLUSION
                                   5           For the foregoing reasons, the Court orders as follows:

                                   6           1.      Plaintiff’s states cognizable claims of retaliation, deliberate indifference,

                                   7   withholding mail, and violations of due process stemming from the incidents from December 2016

                                   8   through February 2017 against Defendants Basnett, Wright, Basso, Burr, Contreras, Scruggs,

                                   9   Torne, Kauffman, and Chavez.

                                  10           2.      The remaining claims, including claims against Defendants Contreras, Pena, and

                                  11   Price relating to the October 10, 2017 “second cell extraction,” are DISMISSED without prejudice

                                  12   to Plaintiff bringing them in separate actions, either in state or federal court.
Northern District of California
 United States District Court




                                  13           3.      The claims against the Doe Defendant (John Doe) are DISMISSED WITHOUT

                                  14   PREJUDICE.

                                  15           4.      The Clerk of the Court shall mail a Notice of Lawsuit and Request for Waiver of

                                  16   Service of Summons, two copies of the Waiver of Service of Summons, a copy of the complaint

                                  17   (dkt. 1) and all attachments thereto and a copy of this Order to the following Defendants at PBSP:

                                  18   Sergeants Z. Basnett and S. Wright; Lieutenant Basso; Correctional Officers E. Burr, E.

                                  19   Contreras, R. Scruggs, D. Torne, Kauffman, and Chavez. The Clerk of the Court shall also

                                  20   mail a copy of the complaint and a copy of this Order to the California State Attorney General’s

                                  21   Office. Additionally, the Clerk shall mail a copy of this Order to Plaintiff.

                                  22           5.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure

                                  23   requires them to cooperate in saving unnecessary costs of service of the summons and complaint.

                                  24   Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the Court, on

                                  25   behalf of Plaintiff, to waive service of the summons, fail to do so, they will be required to bear the

                                  26   cost of such service unless good cause be shown for their failure to sign and return the waiver

                                  27   form. If service is waived, this action will proceed as if Defendants had been served on the date

                                  28   that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will not be required
                                                                                           5
                                   1   to serve and file an answer before sixty (60) days from the date on which the request for waiver

                                   2   was sent. (This allows a longer time to respond than would be required if formal service of

                                   3   summons is necessary.) Defendants are asked to read the statement set forth at the foot of the

                                   4   waiver form that more completely describes the duties of the parties with regard to waiver of

                                   5   service of the summons. If service is waived after the date provided in the Notice but before

                                   6   Defendants have been personally served, the Answer shall be due sixty (60) days from the date on

                                   7   which the request for waiver was sent or twenty (20) days from the date the waiver form is filed,

                                   8   whichever is later.

                                   9          6.      Defendants shall answer the complaint in accordance with the Federal Rules of

                                  10   Civil Procedure. The following briefing schedule shall govern dispositive motions in this action:

                                  11                  a.      No later than sixty (60) days from the date their answer is due, Defendants

                                  12   shall file a motion for summary judgment or other dispositive motion. The motion shall be
Northern District of California
 United States District Court




                                  13   supported by adequate factual documentation and shall conform in all respects to Federal Rule of

                                  14   Civil Procedure 56. If Defendants are of the opinion that this case cannot be resolved by summary

                                  15   judgment, they shall so inform the Court prior to the date the summary judgment motion is due.

                                  16   All papers filed with the Court shall be promptly served on Plaintiff.

                                  17                  b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court

                                  18   and served on Defendants no later than twenty-eight (28) days after the date on which

                                  19   Defendants’ motion is filed. The Ninth Circuit has held that the following notice should be given

                                  20   to pro se plaintiffs facing a summary judgment motion:

                                  21                  The defendant has made a motion for summary judgment by which
                                                      they seek to have your case dismissed. A motion for summary
                                  22                  judgment under Rule 56 of the Federal Rules of Civil Procedure will,
                                                      if granted, end your case.
                                  23
                                                      Rule 56 tells you what you must do in order to oppose a motion for
                                  24                  summary judgment. Generally, summary judgment must be granted
                                                      when there is no genuine issue of material fact -- that is, if there is no
                                  25                  real dispute about any fact that would affect the result of your case,
                                                      the party who asked for summary judgment is entitled to judgment as
                                  26                  a matter of law, which will end your case. When a party you are suing
                                                      makes a motion for summary judgment that is properly supported by
                                  27                  declarations (or other sworn testimony), you cannot simply rely on
                                                      what your complaint says. Instead, you must set out specific facts in
                                  28                  declarations, depositions, answers to interrogatories, or authenticated
                                                                                        6
                                                       documents, as provided in Rule 56(e), that contradict the facts shown
                                   1                   in the defendant’s declarations and documents and show that there is
                                                       a genuine issue of material fact for trial. If you do not submit your
                                   2                   own evidence in opposition, summary judgment, if appropriate, may
                                                       be entered against you. If summary judgment is granted [in favor of
                                   3                   the defendants], your case will be dismissed and there will be no trial.
                                   4   See Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998) (en banc).

                                   5           Plaintiff is advised to read Rule 56 of the Federal Rules of Civil Procedure and Celotex

                                   6   Corp. v. Catrett, 477 U.S. 317 (1986) (party opposing summary judgment must come forward

                                   7   with evidence showing triable issues of material fact on every essential element of his claim).

                                   8   Plaintiff is cautioned that because he bears the burden of proving his allegations in this case, he

                                   9   must be prepared to produce evidence in support of those allegations when he files his opposition

                                  10   to Defendants’ dispositive motion. Such evidence may include sworn declarations from himself

                                  11   and other witnesses to the incident, and copies of documents authenticated by sworn declaration.

                                  12   Plaintiff will not be able to avoid summary judgment simply by repeating the allegations of his
Northern District of California
 United States District Court




                                  13   complaint.

                                  14                   c.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                  15   date Plaintiff’s opposition is filed.

                                  16                   d.      The motion shall be deemed submitted as of the date the reply brief is due.

                                  17   No hearing will be held on the motion unless the Court so orders at a later date.

                                  18           7.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                  19   Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to

                                  20   depose Plaintiff and any other necessary witnesses confined in prison.

                                  21           8.      All communications by Plaintiff with the Court must be served on Defendants, or

                                  22   Defendants’ counsel once counsel has been designated, by mailing a true copy of the document to

                                  23   Defendants or Defendants’ counsel.

                                  24           9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  25   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  26   Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose address changes

                                  27   while an action is pending must promptly file a notice of change of address specifying the new

                                  28   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail
                                                                                          7
                                   1   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                   2   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                   3   se party indicating a current address. See L.R. 3-11(b).

                                   4          10.     Upon a showing of good cause, requests for a reasonable extension of time will be

                                   5   granted provided they are filed on or before the deadline they seek to extend.

                                   6          IT IS SO ORDERED.

                                   7   Dated: April 10, 2019

                                   8                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                   9                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        8
